            Case 2:19-cv-12951-LMA Document 20 Filed 06/29/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


 BROOKLYN BECC HUBER-BROWN                                               CIVIL ACTION
 VERSUS                                                                  NO. 19-12951
 FREDERICK BOUTTE, WARDEN                                                SECTION “I”(4)


                                             ORDER

          The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, and the failure of any party to file

an objection to the Chief Magistrate Judge’s Report and Recommendation, hereby approves the

Report and Recommendation of the Chief United States Magistrate Judge and adopts it as its

opinion in this matter. Therefore,

          IT IS ORDERED that Brooklyn Becc Huber-Brown’s petition for issuance of a writ of

habeas corpus filed pursuant to 28 U.S.C. § 2254 be DISMISSED WITH PREJUDICE as time-

barred.

                 New Orleans, Louisiana, this 29th day of June, 2020.




                                                       ___________________________________
                                                               LANCE M. AFRICK
                                                        UNITED STATES DISTRICT JUDGE
